Citation Nr: 0120727	
Decision Date: 08/14/01    Archive Date: 08/16/01	

DOCKET NO.  99-15 328	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for lung 
disease, claimed as secondary to bilateral maxillary 
sinusitis and chronic pharyngitis with allergic rhinitis.

2.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for heart 
disease.

3.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
Crohn's disease.

4.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
back disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans
WITNESSES AT HEARING ON APPEAL

Appellant and his daughter


ATTORNEY FOR THE BOARD

James A. Frost, Counsel


INTRODUCTION

The veteran served on active duty from October 1942 to 
February 1946.

This appeal to the Board of Veterans' Appeals (Board) arises 
from a rating decision in June 1997 by the Waco, Texas, 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  

The Board notes that on May 25, 1988, the Board issued a 
decision denying the veteran's claims of entitlement to 
service connection for a respiratory disorder, heart disease 
or rheumatic fever, Crohn's disease, and a back disorder.  
That decision was not appealable to the United States Court 
of Appeals for Veterans Claims (Court) and is final.  See 
38 U.S.C.A. § 7252 (West 1991 & Supp. 2001).  In a decision 
of December 11, 1990, the Board found that a new factual 
basis had not been presented to reopen claims of entitlement 
to service connection for lung disease, heart disease, 
Crohn's disease, and a back disorder.  The December 11, 1990, 
Board decision on those issues was affirmed by the Court in 
July 1992.  In July 1996 and thereafter, the veteran 
submitted additional evidence in an attempt to reopen his 
claims.  The RO found that the additional evidence was not 
new and material and the current appeal ensued. 



FINDINGS OF FACT

1.  A decision of the Board in December 1990 denied 
entitlement to service connection for lung disease, heart 
disease, and Crohn's disease.

2.  Additional evidence added to the record on those issues 
is not so significant that it must be considered in order to 
fairly decide the merits of the claims.

3.  A decision of the Board in December 1990 denied 
entitlement to service connection for a back disorder.

4.  Additional evidence added to the record on that issue is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.

5.  During the veteran's active service, he sustained injury 
to the back, which was superimposed on the congenital defect 
of scoliosis, and which resulted in a disorder of the back.  

CONCLUSIONS OF LAW

1.  A decision of the Board in December 1990, denying 
entitlement to service connection for lung disease, heart 
disease, and Crohn's disease, is final.  38 U.S.C.A. 
§ 7104(b) (West 1991& Supp. 2001).

2.  Additional evidence presented or secured since December 
1990 is not new and material, and claims of entitlement to 
service connection for lung disease, heart disease, and 
Crohn's disease are not reopened.  38 U.S.C.A. § 5108 (West 
1991 & Supp. 2001); 38 C.F.R. § 3.156(a) (2000).

3.  A decision of the Board in December 1990, denying 
entitlement to service connection for a back disorder, is 
final.  38 U.S.C.A. § 7104(b).

4.  Additional evidence presented or secured since December 
1990 is new and material, and the claim of entitlement to 
service connection for a back disorder is reopened.  
38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).

5.  Service connection for a back disorder is warranted.  
38 U.S.C.A. § 1110 (West 1991 & Supp. 2001); 38 C.F.R. 
§ 3.303(c) (2000); VAOPGCPREC 82-90 (1990).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection may be granted for disability resulting 
from injury or disease incurred in or aggravated by service.  
38 U.S.C.A. § 1110 (West 1991 & Supp. 2001).  

Disability which is proximately due to or the result of a 
service-connected disease or injury shall be service 
connected.  Secondary service connection may also be granted 
for the degree to which a nonservice-connected disorder is 
aggravated by a service-connected disorder.  38 C.F.R. 
§ 3.310(a) (2000); Allen v. Brown, 7 Vet. App. 439 (1995).

The law provides that, except as provided in § 5108, when a 
claim is disallowed by the Board, the claim may not 
thereafter be reopened and allowed and a claim based upon the 
same factual basis may not be considered.  38 U.S.C.A. 
§ 7104(b) (West 1991 & Supp. 2001).  If new and material 
evidence is presented or secured with respect to a claim 
which has been disallowed, the claim shall be reopened and 
the former disposition of the claim shall be reviewed.  
38 U.S.C.A. § 5108 ( West 1991 & Supp. 2001).

"New and material evidence" means evidence not previously 
submitted to VA decisionmakers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant of prior evidence 
and which, by itself, or in connection with evidence 
previously assembled, is so 


significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (2000).

When a veteran seeks to reopen a final decision based on new 
and material evidence, a sequential analysis must be applied.  
See  Elkins v. West, 12 Vet. App. 209, 214-5 (1999); Hodge v. 
West, 155 F. 3d. 1356 (Fed. Cir. 1998).  The first step is to 
determine whether new and material evidence has been received 
under 38 C.F.R. § 3.156(a).  Then, the merits of the claim 
may be evaluated, after ensuring that the duty to assist 
under 38 U.S.C.A. § 5107 has been met.  


I.  Lung Disease, Heart Disease, and Crohn's Disease

The Board notes that, on November 9, 2000, the Veterans 
Claims Assistance Act of 2000 (VCAA) became law.  The VCAA 
applies to all pending claims for VA benefits and provides 
that VA shall make reasonable efforts to assist a claimant in 
obtaining evidence necessary to substantiate the claimant's 
claim for a benefit under a law administered by VA.  The VCAA 
also provides that VA shall notify the claimant of any 
information, and any medical or lay evidence not previously 
provided to VA, which is necessary to substantiate the claim.  
However, the VCAA also provides that its provisions with 
regard to VA's duty to assist a claimant shall not be 
construed to require VA to reopen a claim which has been 
disallowed except when new and material evidence has been 
presented or secured, as described in 38 U.S.C.A. § 5108.  In 
any event, in the instant case, the veteran has not 
identified any additional evidence which may be pertinent to 
his claims for service  connection for lung disease, heart 
disease, and Crohn's disease which the RO has not obtained 
and considered, and the RO notified the veteran and his 
representative of the requirements in law to reopen a service 
connection claim which has been the subject of a prior final 
disallowance.  The Board will, therefore, proceed to decide 
whether new and material evidence has been submitted to 
reopen claims of entitlement to service connection for lung 
disease, heart disease, and Crohn's disease.  See Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 

Sections 3(a), 114 Stat. 2096-98 (2000) (to be codified at 
38 U.S.C. §§ 5103, 5103A).

At the time of the Board's decision in December 1990, which, 
as noted above, was affirmed by the Court in July 1992, the 
evidence of record on the issues of entitlement to service 
connection for lung disease, heart disease, and Crohn's 
disease consisted of: the veteran's service medical records; 
postservice VA and private medical records and reports; 
statements and personal hearing testimony by the veteran; and 
excerpts from medical literature, which were submitted by the 
veteran.

Additional evidence added to the record since December 1990 
and July 1992 includes: VA treatment records dated since 
1995; statements by the veteran; testimony by the veteran and 
his daughter at a hearing before a decision review officer in 
February 1998; testimony by the veteran and his daughter at a 
hearing before the undersigned Member of the Board in May 
2001; and the report of a VA examination in November 1998.  

The VA treatment records are not "new" because they merely 
show the status of the veteran's lungs, heart, and 
intestines, which was of record at the time of the prior 
final decisions on his claims.

The veteran's statements and testimony are not new, in that 
they are cumulative of his statements and testimony which 
were previously of record.

The testimony by the veteran's daughter is new but it is not 
"material".  In her testimony, the veteran's daughter, who 
has no personal knowledge concerning the veteran's active 
service, argued in behalf of his claims.  To the extent that 
she was making assertions and arguments in support of service 
connection for various disabilities her testimony was not the 
evidence of a witness stating what the witness had observed.  
In any event, the veteran 's daughter, as a lay person, is 
not qualified to offer an opinion on questions of medical 
diagnosis or medical causation.  See 

Espiritu v. Derwinski, 2 Vet. App. 492, 494-5 (1992).  
Consequently, the veteran's daughter's testimony has no 
probative value on the issues of entitlement to service 
connection for lung disease, heart disease, and Crohn's 
disease and so is not material.

The VA medical examiner in November 1998 rendered the 
following diagnoses:  Chronic obstructive pulmonary disease; 
left anterior fascicular block, per EKG in September 1994; 
and Crohn's disease.  The examiner offered the following 
opinions:  
(1) The veteran's current lung condition 
was not secondary to an episode of 
pneumonia which he had while on active 
duty;

(2) His current cardiac condition was not 
related to his service-connected chronic 
maxillary sinusitis; and 

(3) His current Crohn's disease was not 
manifest while he was on active duty and 
is not related to an elevated 
sedimentation rate in service, which was 
associated with an acute pulmonary 
infection.

The opinions of the VA medical examiner are contrary to the 
veteran's claims for service connection for lung disease, 
heart disease, and Crohn's disease.  As such, her opinions do 
not constitute material evidence tending to prove the claims.  

The Board concludes that none of the additional evidence is 
new and material.  The claims of entitlement to service 
connection for lung disease, heart disease, and Crohn's 
disease are thus not reopened.  38 U.S.C.A. §§ 5108, 7104(b); 
38 C.F.R. § 3.156(a).


II.  Back Disorder

At the time of the Board's decision in December 1990 and at 
the time of the Court's July 1992 affirmance of the Board's 
decision, the evidence of record concerning the veteran's 
back included: his service medical records; postservice 
medical and chiropractic treatment records and reports; 
reports of VA examinations; statements and personal hearing 
testimony by the veteran; and lay statements.

The veteran's service medical records revealed that, at an 
examination for induction in September 1942, no 
musculoskeletal defects were noted; it was noted that the 
veteran was 2 pounds underweight, which was remediable and 
not disqualifying.  The service medical records are entirely 
negative for complaints or findings of any abnormality of or 
injury to the back.  At an examination for separation in 
February 1946, no musculoskeletal defects were found.

In December 1957, L. LeRoy Winters, D.C., a chiropractor, 
reported impressions of marked left lumbar scoliosis, 
kyphosis of the lumbar spine, and deficiency of the long 
bones of the left leg of approximately 1/4 inch.

In June 1966, Allan R. Schneiderman, M.D., a private 
physician, reported that he saw the veteran for a complaint 
of low back pain.  The veteran stated that he left a job at 
Douglas Aircraft because of back discomfort.  Based on X-rays 
and physical findings, the impression was left convex lumbar 
scoliosis; also, the right femoral head was 1.1 centimeters 
higher than the left.

In October 1969, J. Bernard Rivo, M.D., a private physician, 
reported a diagnosis of shortened left leg with lumbar 
scoliosis and muscle-ligament pain.  Dr. Rivo stated that the 
veteran had a low back problem which warranted an orthopedic 
consultation.

In December 1969, the veteran was admitted to a VA hospital 
with a complaint of intermittent low back pain for many years 
and a 1-year history of progressive, intermittent pain 
radiating down the lateral aspect of the left leg and foot.  
On 

examination, straight leg raising was positive, and there was 
an absent left ankle reflex.  An electromyogram showed severe 
S-1 root denervation on the left.  A myelogram showed a 
filling defect of the S-1 root sleeve.  The veteran underwent 
a left L5-S1 hemilaminotomy with excision of a large 
protruding disc.  At hospital discharge in early January 
1970, he was fully ambulatory without symptoms.  He wore a 
1/2-inch shoe lift on the left for congenital scoliotic 
deformity.  The pertinent diagnoses were herniated nucleus 
pulposus, left L5-S1, and congenital scoliosis.

At a VA orthopedic examination in May 1970, the veteran 
complained that, after back surgery, his symptoms had 
recurred.  It was noted that he was about 1-inch congenitally 
short on the left.  His left shoe was elevated a half inch.  
When the shoe was off, the left lumbar-right dorsal curve was 
easily seen; he had had this all his life and it was, per se, 
no disability.  On back bending, he hardly bent at all in any 
direction.  He stood up on his toes and walked on his heels 
well.  On the dorsiflexion test, he let go immediately on 
both sides.  Straight leg raising was done without 
remonstrance.  Sensory examination was negative.  The 
diagnosis was status postoperative HNP.

Lay statements were received from 2 men who said that the 
veteran quit a job in an aircraft plant because of his back.

In November 1971, Robert E. Pace, Jr., M.D., a private 
physician, reported that he saw the veteran for a complaint 
of low back pain with radiation of pain into the left lower 
extremity and numbness of the left foot.  The veteran gave a 
history of low back pain since childhood.  He stated that his 
back had "grown crooked" and his condition was congenital.  
He stated that he served in the infantry from 1942 to 1946 
and his back pain got worse during that period of time, 
which, he believed, was due to walking many miles and heavy 
lifting.  It was noted that, in December 1969, the veteran 
had lumbar disc surgery at a VA hospital.  On examination, a 
pelvic tilt to the right was noted.  A 3/4-inch block under 
the left foot was seen to 


level the pelvis.  Medication was prescribed, and the veteran 
was advised to gradually increase the lift on his left shoe 
to 3/4 of an inch.  

At a VA orthopedic examination in February 1972, the veteran 
stated that he had gotten along well since surgery in 
December 1969, although, on bending and prolonged walking and 
standing, he still got back pain with some radiation of pain 
into the left buttock and posterior left thigh.  He stood 
with a very marked pelvic tilt to the left, producing a 
moderate C-curve type of scoliosis.  The diagnosis was 
history of herniated nucleus pulposus, L4-5, L5-S1, with 
surgical incision, December 1969, moderately good result, 
moderate residual lumbosacral area of pain.

In April 1975, a statement was received from Al E. Gambriell, 
D.C., a chiropractor.  He stated that he saw the veteran in 
March 1947, at which time the veteran had a lower lumbar 
problem which, the veteran said, had developed during his 
Army career.  New X-rays since that time showed extreme left 
scoliosis.

A statement was also received from Loyd R. VanDeventer, M.D., 
who said that he saw the veteran in September 1974.  The 
veteran gave a history of some trouble with his back in 
service for which he did not report to sick bay.  X-rays from 
October 1972 were reviewed and revealed a fairly marked 
lumbar scoliosis convexity to the left; an old laminectomy 
was seen on the X-rays.  Dr. VanDeventer stated an opinion 
that the veteran had chronic lumbar scoliosis, present for 
years, which was related to left leg shortening and had 
probably been present since adolescence.  The scoliosis was 
corrected to some extent by a built-up shoe, and his periodic 
episodes of difficulty were improved with Butazolidin.

In May 1975, VA X-rays of the lumbosacral spine showed lumbar 
scoliosis with convexity to the left and a mild rotary 
component; the disc spaces were normal and bone density was 
normal; the lateral ligament of the spine was normal, with 
mild loss of lordosis.


In October 1981, Dr. Robert E. Pace, Jr., reported that he 
saw the veteran in September 1981 for complaints of pain in 
the low back, left lower extremity, and left heel.  Dr. Pace 
noted his examination findings and stated, "[The veteran] 
wonders whether military service aggravated his lower back 
problems that are probably related to his leg length 
disparity.  He was in the Infantry and did walk long 
distances carrying heavy loads.  Thus, his back problems 
could certainly have been aggravated in the line of duty."

At a personal hearing before a rating board in January 1986, 
the veteran testified that:  During his active service 
"nobody told me that I had a leg 1 inch shorter than the 
other, and I believe carrying 50 pounds on your back when you 
only weigh 129 pounds in the United States Infantry walking 
to 50 miles a day, I believe it would aggravated it".  He 
also testified that he had had problems with his back from 
the date of discharge to the time of the hearing.

A statement was received in September 1987 from Don Woodard, 
D.C., a chiropractor.  He stated, "In consulting with [the 
veteran] and studying his past records, it is my opinion that 
the prolonged standing, walking, and lifting involved with 
being in the Infantry probably aggravated his back condition.  
It is possible that a lift on his left shoe and chiropractic 
manipulations, when the problem was first diagnosed, could 
have given him relief of the symptoms years ago."

The additional evidence added to the record since July 1992 
includes: statements by the veteran and his testimony at a 
hearing before a decision review officer in February 1998 and 
before the undersigned Member of the Board in May 2000; a 
statement by Troy Murray, D.C.; and the report of a VA 
medical examination in November 1998.  

The statements and testimony by the veteran are not new, in 
that they are cumulative of his statements and contentions 
which were of record in December 1990 and July 1992.  The 
statement by Troy Murray, D.C., and the report of the VA 
examination in November 1998 are new.

In October 1993, Troy Murray, D.C., reported that an 
examination and X-rays revealed moderate curvature with 
advanced degenerative disc and joint disease.  He stated, 
"[The veteran] should have avoided any heavy lifting or 
repetitious bending since later teens and early 20's.  
Because of this constant additional strain to an already 
weakened spine, the patient had to undergo spine surgery."

At the VA examination in November 1998, diagnoses included 
scoliosis and lumbar disc disease, postoperative.  The 
examiner reported, "The veteran's exit physical showed 
scoliosis.  It is certainly present on examination today.  It 
is reasonable to conclude that scoliosis would have been 
aggravated with the rigorous activities that he performed 
during his time in the service.  It is also reasonable to 
conclude that the abnormality of posture and gait caused by 
scoliosis would aggravate a tendency to develop lumbar disk 
disease and an herniated nucleus pulposus which required the 
hemilaminectomy that he had in 1969."

38 C.F.R. 3.303(c) provides that congenital or developmental 
defects as such are not diseases or injuries within the 
meaning of applicable legislation pertaining to service 
connection.  VA's General Counsel has stated that:  It is 
clear that congenital or developmental defects (as opposed to 
diseases) may not be service connected because they are not 
diseases or injuries under the law; however, many such 
defects can be subject to superimposed disease or injury; 
and, if, during an individual's military service, 
superimposed disease or injury does occur, service connection 
may indeed be warranted for the resultant disability.  
VAOPGCPREC 82-90 (July 18, 1990).

In the veteran's case, the Board finds that Troy Murray, 
D.C., and the VA examiner in November 1998 have offered 
opinions that, during his period of active service, the 
veteran sustained injury superimposed on his congenital 
defective scoliosis which resulted in additional back 
disability.  Their opinions have probative value on the issue 
of whether the veteran has a current back disability related 
to service, and their opinions are, consequently, material.  
The claim of entitlement to service 


connection for a back disorder is thus reopened.  38 U.S.C.A. 
§§ 5108, 7104; 38 C.F.R. § 3.156(a)

The veteran has not identified any additional evidence which 
may be pertinent to his claim for service connection for a 
back disorder which VA has not obtained and considered.  The 
RO and the Board have notified the veteran of the 
requirements in law to establish service connection for a 
disability claimed to have been incurred in or aggravated by 
active service.  The Board, therefore, finds that, with 
regard to the claim for service connection for a back 
disorder, VA has complied with the provisions of the VCAA and 
that the duty to assist the veteran in the development of 
facts pertinent to his claim has been fulfilled.  The Board 
will proceed to consider the veteran's claim of entitlement 
to service connection for a back disorder on the merits.

The evidence in favor of the veteran's contention that 
congenital scoliosis was aggravated by active service 
includes the opinions of Dr. Pace, chiropractors Woodard and 
Murray, and the VA examiner in November 1998.  The evidence 
against the claim is the fact that no abnormality or disorder 
of the back other than congenital scoliosis was reported 
prior to 1969, which was approximately 33 years after the 
veteran's separation from service.  The Board may not 
substitute its judgment for what is articulated in competent 
medical opinions especially when  there is no basis to 
challenge their validity or authenticity.  The Board, 
therefore, finds that the preponderance of the evidence is in 
favor of a finding that the veteran's current back disability 
other than scoliosis is to some degree a result of injury 
during active service superimposed on scoliosis.  The Board 
concludes that, under 38 U.S.C.A. § 1110, 38 C.F.R. 
§ 3.303(c), and VAOPGCPREC 82-90, service connection for a 
back disorder is established.




ORDER

New and material evidence not having been submitted to reopen 
claims of entitlement to service connection for lung disease, 
heart disease, and Crohn's disease, the appeal on those 
issues is denied.

Service connection for residuals of a back injury is granted.


		
John E. Ormond, Jr.
Member, Board of Veterans' Appeals

 

